


110 HR 2128 IH: Sunshine in the Courtroom Act of

U.S. House of Representatives
2007-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2128
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2007
			Mr. Chabot (for
			 himself and Mr. Delahunt) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide for media coverage of Federal court
		  proceedings.
	
	
		1.Short titleThis Act may be cited as the
			 Sunshine in the Courtroom Act of
			 2007.
		2.Federal appellate
			 and district courts
			(a)DefinitionsIn
			 this section:
				(1)Presiding
			 judgeThe term presiding judge means the judge
			 presiding over the court proceeding concerned. In proceedings in which more
			 than 1 judge participates, the presiding judge shall be the senior active judge
			 so participating or, in the case of a circuit court of appeals, the senior
			 active circuit judge so participating, except that—
					(A)in en banc
			 sittings of any United States circuit court of appeals, the presiding judge
			 shall be the chief judge of the circuit whenever the chief judge participates;
			 and
					(B)in en banc
			 sittings of the Supreme Court of the United States, the presiding judge shall
			 be the Chief Justice whenever the Chief Justice participates.
					(2)Appellate court
			 of the united statesThe term appellate court of the United
			 States means any United States circuit court of appeals and the Supreme
			 Court of the United States.
				(b)Authority of
			 presiding judge To allow media coverage of
			 court proceedings
				(1)Authority of
			 appellate courts
					(A)In
			 generalExcept as provided under subparagraph (B), the presiding
			 judge of an appellate court of the United States may, at the discretion of that
			 judge, permit the photographing, electronic recording, broadcasting, or
			 televising to the public of any court proceeding over which that judge
			 presides.
					(B)ExceptionThe
			 presiding judge shall not permit any action under subparagraph (A), if—
						(i)in
			 the case of a proceeding involving only the presiding judge, that judge
			 determines the action would constitute a violation of the due process rights of
			 any party; or
						(ii)in the case of a
			 proceeding involving the participation of more than 1 judge, a majority of the
			 judges participating determine that the action would constitute a violation of
			 the due process rights of any party.
						(2)Authority of
			 district courts
					(A)In
			 general
						(i)AuthorityNotwithstanding
			 any other provision of law, except as provided under clause (iii), the
			 presiding judge of a district court of the United States may, at the discretion
			 of that judge, permit the photographing, electronic recording, broadcasting, or
			 televising to the public of any court proceeding over which that judge
			 presides.
						(ii)Obscuring of
			 witnessesExcept as provided under clause (iii)—
							(I)upon the request
			 of any witness (other than a party) in a trial proceeding, the court shall
			 order the face and voice of the witness to be disguised or otherwise obscured
			 in such manner as to render the witness unrecognizable to the broadcast
			 audience of the trial proceeding; and
							(II)the presiding
			 judge in a trial proceeding shall inform each witness who is not a party that
			 the witness has the right to request the image and voice of that witness to be
			 obscured during the witness' testimony.
							(iii)ExceptionThe
			 presiding judge shall not permit any action under this subparagraph, if that
			 judge determines the action would constitute a violation of the due process
			 rights of any party.
						(B)No televising of
			 jurorsThe presiding judge shall not permit the televising of any
			 juror in a trial proceeding.
					(3)Advisory
			 GuidelinesThe Judicial Conference of the United States may
			 promulgate advisory guidelines to which a presiding judge, at the discretion of
			 that judge, may refer in making decisions with respect to the management and
			 administration of photographing, recording, broadcasting, or televising
			 described under paragraphs (1) and (2).
				(4)Sunset of
			 district court authorityThe
			 authority under paragraph (2) shall terminate 3 years after the date of the
			 enactment of this Act.
				
